Citation Nr: 0122463	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  96-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from May 1962 to July 1966 and 
from December 1966 to June 1982.

This appeal arises from an October 1995 rating decision of 
the Pittsburgh, Pennsylvania Regional Office (RO).  The claim 
of entitlement to service connection for hypothyroidism was 
denied by decision of the Board in January 1998.  The case 
was remanded from the Board to the RO in January 1998 for 
additional development of the evidence regarding the 
remaining issues on appeal as listed on the title page of 
this decision.


REMAND

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  VA has since 
issued regulations consistent with the enactment of this law.  
See Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and enhanced the duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.

The Board remanded this case to the RO in January 1998 for 
specific development of the evidence.  Not all of the 
requested evidentiary development has been accomplished.  The 
RO was instructed to contact the reserve unit where the 
veteran served and any clinic or repository of records for 
the Naval Air Engineering Center at Lakehurst, New Jersey and 
the Philadelphia Naval Hospital and its branch clinics.  The 
RO was also instructed to attempt to confirm the veteran's 
possible service in a reserve component to include the dates 
of inactive duty training and active duty for training.  In 
the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand was necessary due to the RO's failure to 
follow the directives contained in the Board's remand 
decision.  It was further held that where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  Accordingly, the RO should 
undertake the above detailed development.

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the claimed 
disabilities should be obtained.

The Board notes that in January 1998 it was requested that 
the veteran be afforded a VA psychiatric examination.  A July 
2000 notation indicates that the veteran had failed to 
reported for a psychiatric examination on 3 occasions.  
Unfortunately, the record does not reflect that the veteran 
has been informed of the possible consequences of his failure 
to report for an examination.  The provisions of 38 C.F.R. 
§ 3.655 (failure to report for VA examination) are especially 
relevant in the context of the Board's remand for a VA 
examination concerning the veteran's service connection 
claims.  Section 3.655(a) provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  

Under subsection (b) of § 3.655 dealing with an original 
claim (as is the situation here), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  Accordingly, the veteran should 
be informed of the fact that his claim will be adjudicated 
without the benefit of a VA examination should he again fail 
to report for a scheduled examination without a showing of 
good cause for his absence.  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures found at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the claimed neck 
and psychiatric disabilities since 
service.  Thereafter, the RO should 
obtain legible copies of all records 
which have not already been obtained.  
Once obtained, all evidence should be 
associated with the claims folder.

3.  The RO should contact the service 
department to confirm whether the veteran 
served in a reserve component during the 
period from July 1982 to December 1988 
and, if so, obtain the dates of inactive 
duty training and active duty for 
training.  In particular, the RO should 
directly contact the reserve unit(s) with 
whom the veteran served, if any, and the 
clinic or repository of records for the 
Naval Air Engineering Center at 
Lakehurst, New Jersey and the 
Philadelphia Naval Hospital and its 
branch clinics to determine whether there 
are any medical records available for the 
veteran for the time period from July 
1982 to December 1988.  All records, once 
received, must be associated with the 
claims folder.

4.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and psychiatric examinations.  
The importance of appearing for the 
scheduled examinations and the 
consequences of his failure to do so have 
been made known to the veteran in the 
body of the remand above.  The RO should 
provide the examiners with copies of the 
January 1998 decision of the Board as 
well as the current remand.  In addition, 
the claims folder must be made available 
to the examiners prior to the 
examinations.  All indicated diagnostic 
and psychological testing must be 
performed.  

a)  Based on a review of the complete 
medical evidence and the current 
examination, the orthopedic examiner 
should provide a diagnosis for all 
disability of the neck, and then for all 
diagnosed disability, provide a medical 
opinion as to whether it is at least as 
likely as not that any current neck 
disability is etiologically related to 
the veteran's military service.  The 
answer to this question should be 
formulated using the underlined standard 
of proof.  Complete reasons and bases for 
all medical opinions should be provided 
for the record.  

b)  Based on a review of the complete 
medical evidence and the current 
examination, the psychiatric examiner 
should provide a diagnosis for all 
psychiatric disability present, and then 
for all diagnosed disability, provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
psychiatric disability is etiologically 
related to the veteran's military 
service.  The answer to this question 
should be formulated using the underlined 
standard of proof.  Complete reasons and 
bases for all medical opinions should be 
provided for the record.  

5.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for adjudicative purposes.  
If an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

6.  After completion of the requested 
development, the RO should review the 
appellant's claims on the basis of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations and the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
appellant and his representative should 
then be afforded a reasonable opportunity 
to respond to any SSOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to ensure due 
process of law and to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

